 

FS Energy and Power Fund 8-K [fsep-8k_051816.htm]

 

Exhibit 10.5

 

  

GUARANTY

This GUARANTY, dated as of May 18, 2016 (this “Guaranty”), is made and entered
into by and between FS ENERGY AND POWER FUND, a Delaware statutory trust
(“Guarantor”), and BARCLAYS BANK PLC (“Barclays”), in its capacity as Collateral
Agent (in such capacity, “Collateral Agent”) for itself and as representative of
Secured Parties under the Guarantee and Security Agreement (each as defined
below).

W I T N E S S E T H:

WHEREAS, reference is hereby made to that certain Senior Secured Revolving
Credit Agreement, dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among BRYN MAWR FUNDING LLC, a Delaware limited liability company
(“Company”), the other Obligors party thereto from time to time, the Lenders
party thereto from time to time and Administrative Agent; and

WHEREAS, reference is hereby made to that certain Guarantee, Pledge and Security
Agreement, dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Security Agreement”), by and among Company, the Subsidiary Guarantors (as
defined therein) party thereto from time to time and Collateral Agent;

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
financial accommodations to Company; and

WHEREAS, Guarantor owns 100% of the outstanding Capital Stock of Company, and as
such, will derive direct and indirect economic benefits from the Lenders making
the financial accommodations to Company pursuant to the Credit Agreement; and

WHEREAS, in order to induce Administrative Agent and Lenders to enter into the
Credit Agreement and the other Loan Documents and to induce Lenders to make the
financial accommodations to Company as provided for in the Credit Agreement,
Guarantor has agreed to guarantee payment of the Obligations on the terms set
forth herein.

NOW, THEREFORE, in consideration of the agreements set forth herein, and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, Guarantor and Collateral Agent agree as follows:

1.

Definitions. Unless otherwise defined herein, terms defined in the Guarantee and
Security Agreement, or, to the extent not defined in the Guarantee and Security
Agreement, the Credit Agreement, are used herein as therein defined, and the
following shall have (unless otherwise provided elsewhere in this Guaranty) the
following respective meanings (such meanings being equally applicable to both
the singular and plural form of the terms defined):

“Excluded Swap Obligation” means, with respect to the Guarantor, any Swap
Agreement Obligation if, and to the extent that, all or a portion of the
Guarantee of the Guarantor of, or the grant by the Guarantor of a security
interest to secure, such Swap Agreement Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of the Guarantor’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of the Guarantor becomes
effective with respect to such specific Swap Agreement Obligation. If a Swap
Agreement Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Agreement
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.



 1 

 

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Agreement
Obligation, the Guarantor so long as it has total assets exceeding $10,000,000
at the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Agreement Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” by entering into a
keepwell under section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

2.

Guaranty of the Obligations. Guarantor hereby irrevocably and unconditionally
guarantees to Collateral Agent, for the ratable benefit of the Secured Parties,
the due and punctual payment in full, in Cash, of all Guaranteed Obligations (as
defined in the Guarantee and Security Agreement) when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”); provided that
Guaranteed Obligations shall not include any Excluded Swap Obligation.

3.

Payment by Guarantor. Guarantor hereby agrees, in furtherance of the foregoing
and not in limitation of any other right which Collateral Agent or any Secured
Party may have at law, in equity or otherwise against Company or any other
Obligor, that upon the failure of Company or any other such Obligor to pay any
of the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantor will, upon demand, pay, or cause to be paid, in Cash, to Collateral
Agent, for the ratable benefit of Secured Parties, an amount equal to the sum of
the unpaid Guaranteed Obligations then due and owing.

4.

Liability of Guarantor is Absolute. Guarantor agrees that Guarantor’s
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full, in
Cash, of the Guaranteed Obligations (other than contingent and unasserted
indemnification and expense reimbursement claims). In furtherance of the
foregoing and without limiting the generality thereof, Guarantor agrees as
follows:

(a)

this Guaranty is a guaranty of payment when due and not of collectability; and

 



 2 

 

 

(b)

this Guaranty is a primary obligation of Guarantor and not merely a contract of
surety; and

(c)

the obligations of Guarantor hereunder are independent of the obligations of
Company or any other Obligor, and a separate action or actions may be brought
and prosecuted against Guarantor whether or not any action is brought against
Company or any other Obligor and whether or not any of them are joined in any
such action or actions; and

(d)

payment by Guarantor of a portion, but not all, of the Guaranteed Obligations
shall in no way limit, affect, modify or abridge Guarantor’s liability for any
portion of the Guaranteed Obligations which has not been paid. Without limiting
the generality of the foregoing, if Collateral Agent is awarded a judgment in
any suit brought to enforce Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, except as otherwise provided in the applicable judgment,
such judgment shall not be deemed to release Guarantor from Guarantor’s covenant
to pay the portion of the Guaranteed Obligations that is not the subject of such
suit, and such judgment shall not, except to the extent actually satisfied by
Guarantor, limit, affect, modify or abridge Guarantor’s liability hereunder in
respect of the Guaranteed Obligations; and

(e)

Collateral Agent and the Secured Parties may, without notice to Guarantor and
without affecting the validity or enforceability hereof or giving rise to any
reduction, limitation, impairment, discharge or termination of Guarantor’s
liability hereunder, from time to time (i) renew, extend, accelerate, increase
the rate of interest on, or otherwise change the time, place, manner or terms of
payment of the Guaranteed Obligations; (ii) settle, compromise, release or
discharge, or accept or refuse any offer of settlement with respect to, or
substitutions for, the Guaranteed Obligations or any agreement relating thereto;
(iii) request and accept other guaranties of the Guaranteed Obligations and take
and hold security for the payment hereof or the Guaranteed Obligations;
(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person with respect to
the Guaranteed Obligations; (v) enforce and apply any security now or hereafter
held by or for the benefit of Collateral Agent or such Secured Party in respect
hereof or the Guaranteed Obligations in accordance with any applicable security
agreement; and (vi) exercise any other rights available to it under the Loan
Documents; and



 3 

 

 

(f)

this Guaranty and the obligations of Guarantor hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than the payment in full, in
Cash, of the Guaranteed Obligations (other than contingent and unasserted
indemnification and expense reimbursement claims)), including the occurrence of
any of the following, whether or not Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to Defaults
or Events of Default) of the Credit Agreement, any other Loan Document or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations; (iii) the Guaranteed Obligations, or
any agreement relating thereto, at any time being found to be illegal, invalid
or unenforceable in any respect; (iv) the application of payments received from
any source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though Collateral Agent or any Secured Party might have
elected to apply such payment to any part or all of the Guaranteed Obligations;
(v)  Collateral Agent’s or any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of
Company, any other Obligor or any of their respective Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Company or any other Obligor may allege or assert against
Collateral Agent or any Secured Party in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury, but excluding
defenses that the Guaranteed Obligations are not then due and owing or that no
Event of Default shall have occurred and then be continuing; and (viii) any
other act or thing or omission, or delay to do any other act or thing, which may
or might in any manner or to any extent vary the risk of Guarantor as an obligor
in respect of the Guaranteed Obligations.

5.

Waivers by Guarantor. Guarantor hereby waives, for the benefit of Collateral
Agent and Secured Parties: (a) any right to require Collateral Agent and/or any
Secured Party, as a condition of payment or performance by Guarantor, to
(i) proceed against Company or any other Obligor or any other Person,
(ii) proceed against or exhaust any security held from Company, any such other
Obligor or any other Person, (iii) proceed against or have resort to any balance
of any Deposit Account or credit on the books of Collateral Agent and/or any
Secured Party in favor of Company, any such other Obligor or any other Person,
or (iv) pursue any other remedy in the power of Collateral Agent or any Secured
Party whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Company or any such other
Obligor, including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Company or any such other Obligor from any cause other than (i) the payment in
full, in Cash, of the Guaranteed Obligations (other than contingent and
unasserted indemnification and expense reimbursement claims) and (ii) that no
Event of Default shall have occurred and then be continuing; (c) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (d) any defense based upon Collateral Agent’s or any
Secured Party’s errors or omissions in the administration of the Guaranteed
Obligations, except such defenses as are available to any Obligor under the
Guarantee and Security Agreement; (e) (i) any principles or provisions of Law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that
Collateral Agent or any Secured Party protect, secure, perfect or insure any
security interest or Lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Section 4 above and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 



 4 

 

 

6.

Guarantor’s Rights. Until the Guaranteed Obligations (other than contingent and
unasserted indemnification and expense reimbursement claims) shall have been
paid in full, in Cash, Guarantor hereby waives any claim, right or remedy,
direct or indirect, that Guarantor now has or may hereafter have against Company
or any other Obligor or any of their respective assets in connection with this
Guaranty or the performance by such other Obligor of its obligations under the
Loan Documents, as the case may be, in each case whether such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (a) any right of subrogation,
reimbursement or indemnification that Guarantor or any other Obligor now has or
may hereafter have against Company with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
Collateral Agent now has or may hereafter have against Company or any other
Obligor under the Loan Documents, and (c) any benefit of, and any right to
participate in, any Collateral or security now or hereafter held by Collateral
Agent under the Loan Documents. In addition, until the Guaranteed Obligations
(other than contingent and unasserted indemnification and expense reimbursement
claims) shall have been paid in full, in Cash, Guarantor shall withhold from
exercising any right of contribution that Guarantor may have against any other
Obligor. Guarantor further agrees that, to the extent the waiver or agreement to
withhold from exercising Guarantor’s rights set forth herein is found by a court
of competent jurisdiction to be void or voidable for any reason, any such rights
that Guarantor may have against Company, any Collateral or security or any other
Obligor, in each case pursuant to the Loan Documents, shall be junior and
subordinate to any rights Collateral Agent may have against Company, to all
right, title and interest Collateral Agent may have in any such Collateral or
security, and to any right Collateral Agent may have against such other Obligor,
in each case pursuant to the Loan Documents. If any amount shall be paid to
Guarantor on account of any such rights at any time when all Guaranteed
Obligations (other than contingent and unasserted indemnification and expense
reimbursement claims) shall not have been paid in full, in Cash, such amount
shall be held in trust for Collateral Agent on behalf of Secured Parties and
shall forthwith be paid over to Collateral Agent for the benefit of Secured
Parties to be credited and applied against the Guaranteed Obligations in
accordance with the terms hereof.

7.

Subordination of Other Obligations. Any Indebtedness of Company or any other
Obligor now or hereafter held by Guarantor is hereby subordinated in right of
payment to the Guaranteed Obligations, and any such Indebtedness collected or
received by Guarantor after an Event of Default has occurred and is continuing
shall be held in trust for Collateral Agent on behalf of Secured Parties and
shall forthwith be paid over to Collateral Agent for the benefit of Secured
Parties to be credited and applied against the Guaranteed Obligations then due
and owing but without affecting, impairing or limiting in any manner the
liability of Guarantor under any other provision hereof.

 



 5 

 

 

8.

Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain in
effect until all of the Guaranteed Obligations (other than contingent and
unasserted indemnification and expense reimbursement claims) shall have been
paid in full, in Cash.

9.

Authority of Guarantor or Company. No Secured Party shall be required to inquire
into the capacity or powers of Guarantor or Company or the officers, directors
or any agents acting or purporting to act on behalf of any of them.

10.

Keepwell. The Qualified ECP Guarantor hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Obligor to honor all of its obligations under
the Guarantee and Security Agreement in respect of Swap Agreement Obligations
(provided, however that the Qualified ECP Guarantor shall only be liable under
this Section 10 for the maximum amount of such liability that can be incurred
without rendering its obligations under this Section 10, or otherwise under this
Guaranty, as it relates to such Obligor, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of the Qualified ECP Guarantor under this Section shall
remain in full force and effect until payment in full of all the Guaranteed
Obligations in Cash (other than in respect of indemnities and contingent
Obligations not then due and payable). The Qualified ECP Guarantor intends that
this Section 10 constitute, and this Section 10 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

11.

Representations and Warranties. The Guarantor represents and warrants to the
Collateral Agent and the Secured Parties that:

(a)

The Guarantor is duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation.

(b)

The execution, delivery and performance of this Guaranty are within the
Guarantor’s corporate, limited liability company or other powers and have been
duly authorized by all necessary corporate, limited liability company or other
action, including by all necessary shareholder, trustee or member action. This
Guaranty has been duly executed and delivered by the Guarantor and constitutes a
legal, valid and binding obligation of the Guarantor, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 



 6 

 

 

(c)

The execution, delivery and performance of this Guaranty (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for such as have been or will be obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws, certificate of formation, limited liability
company agreement or other organizational documents of the Guarantor or any
order of any Governmental Authority, (c) will not violate or result in a default
in any material respect under any indenture, agreement or other instrument
binding upon the Guarantor or any of its assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d)  will
not result in the creation or imposition of any Lien on any asset of the
Guarantor (other than Permitted Liens (as defined in the FSEP Pledge
Agreement)).

12.

Financial Condition of Company. Any Loan may be made to Company or continued
from time to time without notice to or authorization from Guarantor regardless
of the financial or other condition of Company at the time of any such making or
continuation. Neither Collateral Agent nor any Secured Party shall have any
obligation to disclose or discuss with Guarantor Collateral Agent’s or such
Secured Party’s assessment of the financial condition of Company. Guarantor has
adequate means to obtain information from Company on a continuing basis
concerning the financial condition of Company and its ability to perform its
obligations under the Loan Documents. Guarantor assumes the responsibility for
being and keeping informed of the financial condition of Company and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Guarantor hereby waives and relinquishes any duty on the part of Collateral
Agent or any Secured Party to disclose any matter, fact or thing relating to the
business, operations or conditions of Company now known or hereafter known by
Collateral Agent or such Secured Party.

13.

Further Assurances. Guarantor agrees, upon the reasonable prior written request
of Collateral Agent, to execute and deliver to Collateral Agent, from time to
time, any additional instruments or documents or to take any further actions,
from time to time, considered reasonably necessary by Collateral Agent to cause
this Guaranty to be, become or remain valid and effective in accordance with its
terms.

14.

Reinstatement. This Guaranty shall remain in full force and effect and continue
to be effective should any petition be filed by or against Guarantor, Company or
any other Obligor for liquidation or reorganization, should Guarantor, Company
or any other Obligor become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of Guarantor’s, Company’s or any other Obligor’s assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Guaranteed Obligations, or any part thereof,
is, pursuant to applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Guaranteed Obligations,
whether as a “voidable preference”, “fraudulent conveyance”, or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Guaranteed Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 



 7 

 

 

15.

Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties hereto and thereto with
respect to the subject matter hereof and thereof, respectively.

16.

Headings. The headings in this Guaranty are for convenience of reference only
and shall not affect the meaning or interpretation of this Guaranty.

17.

Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in a manner so as to be valid and enforceable under applicable Law,
but if any provision of this Guaranty shall be determined by a court of
competent jurisdiction to be invalid or unenforceable under applicable Law, such
provision shall be ineffective to the extent so determined, without affecting
the remainder of such provision or the remaining provisions of this Guaranty.

18.

Successors and Assigns. This Guaranty and all obligations of Guarantor hereunder
shall be binding upon the successors and assigns of Guarantor (including a
debtor-in-possession on behalf of Guarantor) and shall, together with the rights
and remedies of Collateral Agent, for itself and for the benefit of Secured
Parties, hereunder, inure to the benefit of Collateral Agent and Secured
Parties, all future holders of any instrument evidencing any of the Credit
Agreement Obligations, Swap Agreement Obligations or Guaranteed Obligations and
their respective successors and assigns. No sales of participations, other
sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the Credit Agreement Obligations, Swap Agreement
Obligations or Guaranteed Obligations or any portion thereof or interest therein
shall in any manner affect the rights of Collateral Agent and Secured Parties
hereunder. Guarantor may not assign, sell, hypothecate or otherwise transfer any
interest in or obligation under this Guaranty without the prior written consent
of Collateral Agent. This Guaranty shall not be assignable by Collateral Agent
except in connection with an assignment of its rights and obligations as
Collateral Agent pursuant to the Guaranty, Pledge and Security Agreement in
accordance with the terms thereof.

19.

No Waiver; Cumulative Remedies; Amendments. Neither Collateral Agent nor any
Secured Party shall by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies hereunder, and no waiver shall be valid
unless in a writing signed by Collateral Agent and then only to the extent
therein set forth. A waiver by Collateral Agent, for itself and the ratable
benefit of Secured Parties, of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which Collateral Agent
would otherwise have had on any future occasion. No failure to exercise nor any
delay in exercising, on the part of Collateral Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies hereunder are cumulative and
may be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by Law. None of the terms or provisions of this Guaranty may
be waived, altered, modified, supplemented or amended except by an instrument in
writing, duly executed by Collateral Agent and Guarantor.

 



 8 

 

 

20.

Expenses. Guarantor shall pay all reasonable, documented and out-of-pocket
expenses incurred by Collateral Agent in connection with the administration and
enforcement of this Guaranty; provided, that Guarantor shall not have any
obligation to pay fees or expenses of Collateral Agent or any Secured Party
except to the extent required under Section 9.03 of the Credit Agreement.

21.

Governing Law; Jurisdiction; Etc.

(a)

Governing Law. This Guaranty shall be construed in accordance with and governed
by the law of the State of New York.

(b)

Submission to Jurisdiction. Guarantor hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York or the United States located in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty shall
affect any right that the Collateral Agent or any Secured Party may otherwise
have to bring any action or proceeding relating to this Guaranty against
Guarantor or its properties in the courts of any jurisdiction.

(c)

Waiver of Venue. Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)

Service of Process. Each party to this Guaranty irrevocably consents to service
of process in the manner provided for notices in Section 9.01 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party to this
Guaranty to serve process in any other manner permitted by law.

22.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



 9 

 

 

23.

Termination. Upon the payment in full in Cash of all Guaranteed Obligations
(other than contingent and un-asserted indemnification and expense reimbursement
claims), the Liens and security interests granted hereunder shall automatically
terminate without the necessity of further action by any party and, except as
otherwise provided herein, all of Guarantor’s obligations hereunder shall at
such time terminate.

 

[Remainder of Page Intentionally Blank]

 10 

 

IN WITNESS WHEREOF, Guarantor and Collateral Agent have caused this Guaranty to
be executed and delivered by their respective duly authorized representatives as
of the date first above written.

 

  GUARANTOR:       FS ENERGY AND POWER FUND           By:  /s/ Gerald F.
Stahlecker  

Name:

Title:

Gerald F. Stahlecker
Executive Vice President         Address:       FS Energy and Power Fund   201
Rouse Boulevard   Philadelphia, PA 19112   Attention: Gerald F. Stahlecker  
Facsimile: (215) 222-4649

 



 



 

 

 

  COLLATERAL AGENT:       BARCLAYS BANK PLC           By:  /s/ Luke Syme  

Name:

Title:

Luke Syme
Assistant Vice President

 

 







 

 

